                Case 1:16-cr-00087-WKW-SRW Document 51 Filed 05/21/21 Page 1 of 3
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                     Middle District
                                  __________ Districtofof
                                                       Alabama
                                                          __________
                                                )
           UNITED STATES OF AMERICA             ) JUDGMENT IN A CRIMINAL CASE
                       v.                       ) (For Revocation of Probation or Supervised Release)
                                                )                        :2
             STEVEN JOSHUA DINKLE               )
                                                ) Case No. 1:16cr87-WKW-01
                                                ) USM No. 17809-043
                                                )
                                                ) Stephen Ganter
                                                                                            Defendant’s Attorney
THE DEFENDANT:                    3/('12&217(67WR&28176RIWKH3HWLWLRQ
G admitted guilt to violation of condition(s)                                       of the term of supervision.
G was found in violation of condition(s) count(s)                              after denial of guilt.
The defendant is adjudicated guilty of these violations:
       9,2/$7,21',60,66('RQ*29(510(17 6027,21
Violation Number             Nature of Violation                                                           Violation Ended
1                             Defendant committed another federal, state or local crime                    02/03/2021

2                               Defendant failed to follow the instructions of the USPO                    02/04/2021
3                               Defendant failed to notify the USPO at least 10 days prior to              02/10/2021
                                change in residence or employment

       The defendant is sentenced as provided in pages 2 through        3      of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has not violated condition(s)                           and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.: 1400                                             05/19/2021
                                                                                       Date of Imposition of Judgment
Defendant’s Year of Birth:          1985
                                                                                           /s/ W. Keith Watkins
City and State of Defendant’s Residence:                                                      Signature of Judge
Ozark, AL
                                                                               W. KEITH WATKINS, U.S. District Judge
                                                                                            Name and Title of Judge


                                                                                                05/21/2021
                                                                                                        Date
               Case 1:16-cr-00087-WKW-SRW Document 51 Filed 05/21/21 Page 2 of 3
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 1A

                                                                                           Judgment—Page   2    of    3
DEFENDANT: STEVEN JOSHUA DINKLE
CASE NUMBER: 1:16cr87-WKW-01

                                                  ADDITIONAL VIOLATIONS

                                                                                                               Violation
Violation Number               Nature of Violation                                                             Concluded
4                              Defendant committed another federal, state or local crime                       04/07/2021
               Case 1:16-cr-00087-WKW-SRW Document 51 Filed 05/21/21 Page 3 of 3
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment
                                                                                                  Judgment — Page   3       of   3
DEFENDANT: STEVEN JOSHUA DINKLE
CASE NUMBER: 1:16cr87-WKW-01


                                                            IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
Twenty Four (24) Months. TERM of Supervised Release imposed on June 30, 2016 is REVOKED




     ✔ The court makes the following recommendations to the Bureau of Prisons:
     G
The Court recommends defendant be housed in Protective Custody with the Department of BOP. The Court further
recommends that defendant be designated to a facility where he can receive mental health treatment.


     ✔ The defendant is remanded to the custody of the United States Marshal.
     G

     G The defendant shall surrender to the United States Marshal for this district:
         G    at                                 G a.m.         G p.m.       on                                         .
         G    as notified by the United States Marshal.

     G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         G    before 2 p.m. on                                           .
         G    as notified by the United States Marshal.
         G    as notified by the Probation or Pretrial Services Office.

                                                                     RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                        to

at                                                  with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                         By
                                                                                            DEPUTY UNITED STATES MARSHAL
